DETAILED ACTION
This communication is responsive to the application filed November 13, 2020, and the amended claim set filed January 26, 2021.  Claims 14-28, 44-46, 51, and 52 are currently pending.
Claims 20-28, 44-46, 51, and 52 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.
Claims 14-19 are ALLOWED.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US 16/206,937 (now US 10,864,303), filed November 30, 2018, which is a continuation of 14/182,095 (now 10,179,195), filed February 17, 2014, which is a continuation of 13/428,869 (now US 8,691,203), filed March 23, 2012, which is a continuation of 11/623,041 (now US 8,143,042), filed January 12, 2007, which claims priority to US 60/803,223, filed May 25, 2006, and US 60/758,973, filed January 12, 2006.

Claim Objections
Claim 15 is objected to because of the following informality:  
The phrase “can be” in line 2 should be changed to “is” (“… comprises at least a portion that is represented by the general formula (II) …”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20-28, 44-46, 51, and 52 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claims 20-27, 44-46, 51, and 52, the claim language reciting a biodegradable material “formed” from the composition of claim 14 (or for claim 27, from a cross-linked polyester) is indefinite because it is unclear how the biodegradable material is “formed.”  For clarity, the examiner suggests amending the claims to substitute “comprising” in place of “formed from” (e.g., “A biodegradable material comprising the composition of claim 14 ….”).
Because claim 28 depends from claim 27 and does not correct claim 27’s deficiencies, claim 28 is also indefinite.

Allowable Subject Matter
Claims 14-19 are allowed.  Claims 20-28, 44-46, 51, and 52 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims contain allowable subject matter in view of the closest prior art reference, Hamlin et al. (6,444,782).  Hamlin teaches crosslinking oligoesters and/or polyesters with themselves, resulting in a polymeric network wherein the crosslinks contain multiple ester functionalities.  Hamlin does not teach or fairly suggest a crosslinked polyester, wherein the crosslinks comprise a substituted or unsubstituted dioic acid ester, as is required by the present claims.  As such, the present claims contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763